DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-30 are pending of which claims 1, 17, 26 and 27 are in independent form.
	Claims 1-30 are provisionally rejected under 35 U.S.C. 101.
Claims 1-30 rejected on the ground of nonstatutory double patenting.
	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Claim(s) 1-11, 14-18 and 20-30 are rejected under 35 U.S.C. 102(a)(2).
	Claims 12, 13 and 19 are rejected under 35 U.S.C. 103.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10268808 B2 and claims 1-26 of U.S. Patent No. US 10783224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 16997815 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, recites the limitation “plurality of musical section”. The limitation lacks proper antecedent basis since plurality of musical section means more than one musical section thus it is unclear how more than musical section can each have a cross-fade defined in the source audio file when the digital source audio file has been defined to contain one musical section, rendering the claim unclear. Examiner presumes based on the context of the claim that applicant intended the limitation to be referring to “sections” recited and that applicant intended the limitation “plurality of musical section” to be “each section”, and thus is interpreted as such. Similarly, claim further recites “at least one of said musical sections in the identifiable digital source file” and the limitation lacks proper antecedent basis since said musical sections means more than one musical section thus it is unclear how there can be musical sections in the digital source audio file of which one is playable when the digital source audio file has been defined to contain one musical section, rendering the claim unclear. Examiner presumes based on the context of the claim that applicant intended the limitation “at least one of said musical sections in the identifiable digital source file” to be “the at least one of said musical sections in the identifiable digital source file”, and thus is interpreted as such. Claim 1 further recites the limitation “the unique track identifier”. The limitation lacks proper antecedent basis and it is unclear to whether the limitation is referring to “a unique identifier’ recited or some other identifier, thus the metes and bounds of the claim are unclear. Examiner presumes based on the context of the claim that applicant intended the limitation “the unique track identifier’ to be “the unique identifier’, and thus is interpreted as such. Appropriate correction is required.
	
Regarding claims 2 – 16, depend directly or indirectly from claim 1, do not resolve the indefiniteness and are rejected for the same reasons as claim 1.

Regarding claim 11, recites “wherein transition points for the identifiable digital source file are stored in a database” and the limitation lacks proper antecedent basis. It is not clear whether “transition points” is referred to which transition point of the parent claims.
Also it is not clear whether claims 11 should be dependent on claim 10 or 9. 
Examiner also believed claims 12 is dependency should to claim 11 and not claim 10.
	Examiner request the applicant to fix all the antecedent bases issues for all the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-18 and 20-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COPLEY DEVON et al. (WO 2008144530 A2) [Copley].

	Regarding claims 1, 17, 26 and 27, Copley discloses, a method of attributing to an identifiable client quantified use, by the identifiable client, of an identifiable digital source file that at least contains a plurality of musical sections, the method comprising: over a network connection, making a request to access the identifiable digital source file and obtaining access thereto (The method includes determining that a content file is accessed in a network device, determining a range of data rates of file access resulting from user consumption of the content file based on the type of the content file, and measuring a data rate at which the content file is accessed. The method further includes determining that the content file is accessed by a user for consumption by use of the determined range and the measured data rate, and upon determining that the content file is accessed by the user for consumption, reporting the user's consumption of the content file to a server [abstract]. Also see ¶ [0035], [0042], [0060]); 
determining local use of the identifiable digital source file at the client by automatically tracking entry and exit points associated with playing of at least one of said musical sections in the identifiable digital source file and automatically generating tracking data for said entry and exit points (By using client side tracking via a user-side device that includes usage tracking service 244, usage tracking plug-in 246, and/or usage tracking built-in 248, usage tracking system 206 need not depend upon network 228 or any other content distribution network to collect usage data. For example, usage tracking system 206 can track usage of content that is acquired by means other than using a distribution network (e.g., content that is acquired from a physical medium or email). Content usage data that can be acquired may include number of content file accesses (opening, playing, etc.), duration of content file accesses, time when the content file is opened, which segment(s) of the content file is played or otherwise used, what application opened the content file, copying of the content file to external media (e.g., CD or DVD), copying of the content file to removable memory devices (e.g., iPods, memory devices using Universal Serial Bus (USB) drives), and/or other information about uses ¶ [0035]. Also see ¶ [0034], [0036]-[0040]), 
sending a report of local use of at least a portion of the identifiable digital source file by the client, the report associating the tracking data with a unique identifier associated with the identifiable digital source file and identifying points in real time used for cross-fades or cuts that maintain musical rhythm between entry and exit points (FIG. 4 is a flow diagram illustrating components of usage tracking system 206 processing and communicating information in a manner that protects user privacy, according to various embodiments of the present invention. As shown, usage tracking service 244 that is located on a device used by user 106 can have user data 402 and content usage data 404. User data 402 may include Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, and/or other information that allows the identification of a specific user. Usage data 404 may include filenames, fingerprints, and/or other information that allows the identification of particular content files that is used. Usage tracking service 244 may send user data 402 to usage marshalling server 250 that may be located at service provider 120. Usage tracking service 244 may also encrypt usage data 404 and send encrypted usage data 406 to usage marshalling server 250. To encrypt usage data 404, any suitable encryption method may be used, including, for example, public key cryptography, in which case usage data 404 may be encrypted using a public key ¶ [0050]. Also see ¶ [0021], [0035]; fingerprinting kit may be used to generate fingerprint(s) for that particular segment; which segment(s) of the content file is played or otherwise used); 
remotely resolving performance telemetry of musical sections by or at the client by reference to the unique track identifier and said generated tracking data, thereby identifying and attributing, as viewed from the client's perspective, quantitative use of musical sections of the identifiable digital source file (¶ [0050], usage tracking service may send user data to usage marshalling server that may be located at service provider).

Regarding claim 2, Copley discloses, wherein the identifiable client is an identifiable communications device (usage tracking of online user devices in a P2P streaming platform and using fingerprints and metadata to identifying users and devices ¶ [0041]).

Regarding claims 3 and 18, Copley discloses, wherein the identifiable client is a specific user (user identifiers ¶ [0051]-[0052], [0056]).

Regarding claim 4, Copley discloses, further comprising: at a server connected to the client over the network connection, providing access to the identifiable digital source file from a multiplicity of source files, said access including making available said unique identifier (Usage marshalling server 250 can be used to collect and pre-process content usage data at the service provider level before delivering usage reports upstream to usage collector 252. Alternatively, content usage data may be sent to usage collector 252 directly. Usage collector 252 may be maintained by operator 284 and can collect usage data from multiple sources, including, for example, content server 230, network 228, usage marshalling server 250, and end-user usage tracking service 244. Usage collector 252 may also collect usage data from other seeding servers, distribution networks, marshalling servers, and end-user devices not shown in FIG. 2 ¶ [0048]. Content management system 208 can further include content maintenance tool 218 for importing digital content files and associated metadata from.sup.' various sources ¶ [0027]. Also see Fig. 1).

Regarding claim 5, Copley discloses, further comprising: at a server connected to the client over the network connection, resolving the performance telemetry to identify and attribute said quantitative use of musical sections at the client (¶ [0050], usage tracking service may send user data to usage marshalling server that may be located at service provider).

Regarding claims 6, 24 and 29, Copley discloses, wherein the tracking data infers or reports existence of at least one of: i) a derivative work of the identifiable digital source file, wherein the derivative work was assembled by processing at the identifiable communications device; ii) synchronization of the identifiable digital source file with other media, wherein the synchronization was brought about by processing at the identifiable communications device; and iii) mechanical or electronic copying of the identifiable digital source file at the identifiable communications device wherein the copying was initiated by processing at the identifiable communications device (Content metadata database 214 can also include information relating to content permissions, such as territories where a license is obtained for a content item, permission to extract or combine music, lyrics, dialog, and images for creating derivative works (such as translations or music soundtracks), sampling of work fragments for recombination into new works (mash-ups or overlays), remixes, and/or moral rights restrictions (e.g., restrictions on use of the content as political messages). In addition, content metadata database 214 can include details regarding whether or not a work is derived from another source, for example, a derivative works registry, to track the paternity chain of derived works ¶ [0024] and [0053]).

Regarding claim 7, Copley discloses, further including: at the communications device, determining use of the identifiable digital source file by tracking: entry and exit points associated with playing of at least one of said musical sections, how the identified identifiable digital source track was used, or performed or manipulated; and at the communications device, generating tracking data for at least one of: (a) entry and exit points, and (b) how the identified source audio track was used, or performed or manipulated at the communications device (¶ [0021], fingerprinting kit may be used to generate fingerprint(s) for that particular segment; 11 [0035], which segment(s) of the content file is played or otherwise used).

Regarding claims 8, 21, 22 and 28, Copley discloses, wherein providing access to the identifiable digital source file includes at least sending an associated file description to the communications device (usage tracking of online user devices in a P2P streaming platform and using fingerprints and metadata to identifying users and devices ¶ [0041]); and 
the method further comprises: at the communications device, using the associated audio file description to identify transition points in real time for a succession of cross-fades or cuts between at least some sections in an audio track, each of said transition points corresponding to a point in musical time that realizes an audibly seamless transition (Content catalog application 204 can collect and display information on available content, allowing users to browse through content and select items for preview and/or download. Using customized content catalogs stored in catalog database 266 and content metadata stored in content metadata database 214, catalog application logic 262 can generate customized portal Web pages displaying available content to a particular user or organization. In some embodiments, it can provide usable peer-to-peer links (using BitTorrent or a similar protocol) to allow users to download content from network 228 provided by service provider 120. Content catalog application 204 can also be used to access recommendation engines, save content locally, create and link to playlists, create and join groups, collaborate on creating contents, and/or social networking ¶ [0061]. Also see ¶ [0030] and [0035]); 
sending, to the server, the transition points and the unique track identifier (FIG. 4 is a flow diagram illustrating components of usage tracking system 206 processing and communicating information in a manner that protects user privacy, according to various embodiments of the present invention. As shown, usage tracking service 244 that is located on a device used by user 106 can have user data 402 and content usage data 404. User data 402 may include Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, and/or other information that allows the identification of a specific user. Usage data 404 may include filenames, fingerprints, and/or other information that allows the identification of particular content files that is used. Usage tracking service 244 may send user data 402 to usage marshalling server 250 that may be located at service provider 120. Usage tracking service 244 may also encrypt usage data 404 and send encrypted usage data 406 to usage marshalling server 250. To encrypt usage data 404, any suitable encryption method may be used, including, for example, public key cryptography, in which case usage data 404 may be encrypted using a public key ¶ [0050]. Also see ¶ [0021], [0035]; fingerprinting kit may be used to generate fingerprint(s) for that particular segment; which segment(s) of the content file is played or otherwise used); 
resolving, at the server, use of specific musical sections identified by the transition points and the unique track identifier to allow attribution of use of the specific musical sections (¶ [0050], usage tracking service may send user data to usage marshalling server that may be located at service provider).

Regarding claim 9, Copley discloses, wherein a database stores files uploaded from the communication device, each uploaded file defining an edit of its respective source file (The actual digital files may be transmitted by any suitable means including, for example, file uploading or manual importing from a physical medium ¶ [0027], [0069]). 

Regarding claims 10 and 23, Copley discloses, at the server, in response to resolving performance telemetry, identifying and then causing communication of targeted information to the communications device, wherein the targeted information is relevant to the identifiable digital source file or musical sections thereof (¶ [0050], usage tracking service may send user data to usage marshalling server that may be located at service provider).

	Regarding claim 11, Copley discloses, wherein transition points for the identifiable digital source file are stored in a database as a representation of the edit of the source file, and the method further includes: making the representation of the edit of the source file available by providing access to the transition points to a plurality of client devices distinct to the communication device, thereby allowing each of the plurality of client devices to play the edit and wherein the transition points are embedded as metadata in an audio track (Content management system 208 can also include a content metadata database 214 for storing metadata associated with the managed content. Information stored in content metadata database 214 can include content details (e.g., title and author), content identification codes (e.g., International Standard Recording Code (ISRC), or International Standard Book Number (ISBN), International Standard Musical Work Code (ISWC)), and/or cross-references to content file storage 216 (i.e., locations where content items are stored in content file storage 216). For a single content item, content metadata database 214 may include multiple cross-references to content file storage 216 because the content item may be stored as multiple content files, for example, using different compression formats. Furthermore, content metadata database 214 can include cross-references to one or more distribution networks, and/or links where the content may be retrieved {e.g., BitTorrent links in P2P networks), which may differ for different service providers. In addition, content metadata database 214 can include a fingerprint database (not shown) that stores one or more fingerprints for each content item. A single content item may be fingerprinted using one or more algorithms on one or more content files ¶ [0024]. Also see ¶ [0026]-[0028]).

Regarding claim 14, Copley discloses, at a server connected to the client over the network connection, resolving the performance telemetry to identify and attribute said quantitative use of musical sections at the client (¶ [0050], usage tracking service may send user data to usage marshalling server that may be located at service provider).

Regarding claim 15, Copley discloses, wherein the identifiable digital source file is selected from the group comprising: a downloaded track; and a streamed file (Content may be downloaded or streamed to user 106 ¶ [0015], [0032]).

Regarding claim 16, Copley discloses, wherein the identifiable digital source file is selected from the group comprising: a downloaded track; and a streamed file (Using these embodiments, digital content including, for example, audio, video, television programs, photos, games, documents, and/or voice recordings can be distributed to users in an efficient manner ¶ [0009]. Also see ¶ [0025], [0032]).

Regarding claim 20, Copley discloses, wherein the server, when providing controlled access to the client-selected digital source file, is further arranged to make available the unique identifier (user data 402 may include Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, and/or other information that allows the identification of a specific user ¶ [0050], [0056]).

Regarding claims 25 and 30, Copley discloses, wherein the server, wherein the server is further arranged to resolve a responsibility for a payment for use of the client-selected digital source audio file by at least one of: a) the recipient client device; and b) a media server, coupled to network and the client device, with which media server the client device interacts (When this is the case, the providers of the content management system may need to contract only with the group leader, such as business management, university management, or municipal officials, for payment for the content ¶ [0016]. Also see ¶ [0056], [0057]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Copley in view of Eronen; Antti Johannes (US 20160005387 A1) [Eronen].

Regarding claim 12, Copley teaches all the limitations of claim 10.
However Copley does not explicitly facilitate wherein the transition points are real-time values.
 Eronen discloses, wherein the transition points are real-time values (Beat pulses provide the basic unit of time in music, and the rate of beat pulses (the tempo) is considered the rate at which most people would tap their foot on the floor when listening to a piece of music. Identifying the occurrence of beat pulses in a piece of music, or beat tracking as it is known, is desirable in a number of practical applications. Such applications include music recommendation applications in which music similar to a reference track is searched for, in Disk Jockey (DJ) applications where, for example, seamless beat-mixed transitions between songs in a playlist is required, and in automatic looping techniques ¶ [0003]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Eronen' system would have allowed Copley to facilitates wherein the transition points are real-time values. The motivation to combine is apparent in the Copley's reference, because there is a need to improve audio signal analysis and particularly to music meter analysis.

Regarding claim 13, the combination of Copley and Eronen discloses, wherein the real-time values are a pulse count within the digital source audio file (Tempo: the rate of the beat or tactus pulse, usually represented in units of beats per minute (BPM) ¶ [0009]. Also see ¶ [0002], [0003]).

Regarding claim 19, the combination of Copley and Eronen discloses, further comprising a database in which is stored a plurality of digital source files each containing at least one musical section, the database in communication with the server (Eronen: As well as storing the operating system 126 and software applications 128, the memory 112 may also store multimedia files such as music and video files ¶ [0104], [0107]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/3/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154